Citation Nr: 0824920	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  04-44 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) for aid and 
attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; L.B.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1953 to 
February 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida.  The veteran testified 
before the undersigned Veterans Law Judge in June 2007; a 
transcript of that hearing is associated with the claims 
folder.  The issue before the Board today was remanded in 
November 2007 for further evidentiary and procedural 
development.  This was accomplished, and the Board concludes 
that it may proceed with a decision at this time.


FINDING OF FACT

The veteran's service-connected disabilities result in his 
requiring assistance with a number of his activities of daily 
living such as transferring himself from bed to wheelchair, 
standing, dressing; as a result of the poor balance and 
ambulation caused by his service-connected right knee 
disability, the veteran requires care or assistance on a 
regular basis to protect himself from hazards or dangers 
incident to his daily environment such as falling.


CONCLUSION OF LAW

The criteria for special monthly compensation based on aid 
and attendance are met.  38 U.S.C.A. §§ 1114(l), 1502(b) 
(West 2002); 38 C.F.R. §§ 3.350(b)(3), 3.352(a) (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).

Analysis

The veteran essentially contends that as a result of multiple 
service-connected disabilities he is need of aid and 
attendance for VA compensation purposes.  The veteran's 
service-connected disabilities are: bilateral hearing loss, 
rated as 100 percent disabling; tinnitus, rated as 10 percent 
disabling; and advanced tricompartmental post-traumatic 
arthritis of the right knee, status post-removal of semilunar 
cartilage and medial meniscus with limitation of motion, 
rated as 30 percent disabling.  The veteran is also in 
receipt of special monthly compensation under 38 U.S.C.A. 
§ 1114 (West 2002) on account of deafness of both ears, loss 
of use of his right foot, and being housebound.

Special monthly compensation (SMC) is warranted when a 
veteran is so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. 
§ 3.350(b) (2007).  The following will be accorded 
consideration in determining the need for regular aid and 
attendance: inability of veteran to dress or undress himself, 
or to keep himself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid; inability of veteran to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from hazards or dangers incident to his daily environment.  
38 C.F.R. § 3.352(a) (2007).  It is not required that all of 
the disabling conditions enumerated in this paragraph be 
found to exist, nor is necessary that there be a constant 
need for aid and attendance.  Id.  

The Board noted in its November 2007 remand that the evidence 
of record reflected ambiguity regarding what activities of 
daily living the veteran can perform without assistance.  In 
this regard, the veteran reported in his March 2004 notice of 
disagreement that he is in constant need of assistance in 
standing up from a sitting position, taking a shower, and 
dressing himself.  However, the physician-completed form sent 
in with the veteran's original claim noted that he does not 
require assistance with dressing, bathing, or eating.  Such 
form also notes that assistance is needed transferring the 
veteran from his bed to his wheelchair and that the veteran 
can walk zero blocks without resting or pain.  At the June 
2007 hearing, the veteran indicated that he can walk with a 
crutch approximately fourteen feet, and that he can now bathe 
without assistance as the shower has been adapted with a 
chair.  

A VA examination was therefore requested to assess what, if 
any, activities the veteran requires assistance with as a 
result of his service-connected disabilities, and if any such 
impairment rises to the level of needing daily aid and 
attendance.  The January 2008 examination report reflects 
that the claims file was reviewed.  Following an examination 
of the veteran, the examining physician concluded that the 
veteran needs help with daily living.  Specifically, the 
veteran's service-connected right knee disability produces 
moderate to severe impairment to daily ambulation and 
"creates a great deal of physical incapacity to perform 
activities of daily living."  The VA examiner noted that 
despite the veteran demonstrating adequate strength and 
coordination for self-feeding and toileting, he was unable to 
dress himself or stand without the assistance of two or more 
people.  Moreover, even when he is able to stand, the veteran 
reported being very unstable.  

The veteran admitted that many days he transferred himself 
from his bed to his wheelchair because his wife worked 
outside the home and his adult son (who lives nearby) was 
unable to help.  However, as a result of transferring without 
assistance he has sustained multiple falls at home, the most 
recent resulting in a shoulder injury and fractured ribs.  
Therefore, it was the examining physician's opinion that the 
veteran is incapable of protecting himself from the hazards 
and dangers of his daily environment.  

The Board is satisfied that the above evidence demonstrates 
that the veteran requires assistance with a number of his 
activities of daily living (e.g., transferring himself from 
bed to wheelchair, standing, dressing) and that as a result 
of the poor balance and ambulation caused by his service-
connected right knee disability, he requires care or 
assistance on a regular basis to protect himself from hazards 
or dangers incident to his daily environment such as falling.  
Under these circumstances, the Board finds that the veteran 
meets the criteria for aid and attendance.  As such, his 
claim of entitlement to SMC based on the need for aid and 
attendance is granted.


ORDER

Entitlement to SMC based on aid and attendance is granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


